Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment after final
1.	Applicant’s amendment, filed on August 31, 2021 has been considered and entered in full.
2.	Applicant’s amendments to the claims have been considered and are persuasive; therefore all the rejections on the respective claims have been withdrawn.

Examiner’s Amendment
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney/agent of record, Mr. Neil C. Maskeri, Registration No. 61,591, on 09/07/2021, Examiner’s amendment:

In The Claims
(a). 	The following changes to the claims have been approved by the examiner and agreed upon by applicant:

(i)	Replace the subject matter of claim 1 as presented in the amendment filed on 08/31/2021 with:
Examiner’s amendment:  A system for determining an action performed within an input image, the system comprising: 
a memory to store one or more instructions; and 
a processor communicatively coupled to the memory, and configured to execute the one or more instructions in the memory, wherein the processor employs a convolutional neural network (CNN) that comprises: 
a predefined number of initial stages for extracting one or more significant features corresponding to the input image, wherein each initial stage includes a first layer, and a residual block, and wherein the first layer is selected from a group consisting of: a convolution layer, a max pooling layer, and an average pooling layer, wherein the max pooling layer is configured for extracting a plurality of pixels that has a high significance for determining the action performed by the object within the input image; and 
a final stage for classifying the extracted significant features into one or more predefined classes, wherein the final stage is formed of a global average pooling layer, and a dense layer;
wherein each of the max pooling layer, the average pooling layer and the global average pooling layer employing a non-linear function to perform down-sampling of corresponding input.

 (ii)	Replace the subject matter of claim 10 as presented in the amendment filed on 08/31/2021 with:
 Examiner’s amendment: A method for determining an action performed by an object within an input image, the method comprising: 
receiving the input image; and 

a predefined number of initial stages for extracting one or more significant features corresponding to the input image, wherein each initial stage includes a first layer, and a residual block, and wherein the first layer is selected from a group consisting of: a convolution layer, a max pooling layer, and an average pooling layer, wherein the max pooling layer is configured for extracting a plurality of pixels that has a high significance for determining the action performed by the object within the input image; and 
a final stage for classifying the extracted significant features into one or more predefined classes, wherein the final stage is formed of a global average pooling layer, and a dense layer;
wherein each of the max pooling layer, the average pooling layer and the global average pooling layer employing a non-linear function to perform down-sampling of corresponding input.


Allowable Subject Matter

Reasons of Allowance:
4. 	Claims 1-4, 7-13 and 16-19 are allowed.
	The following is an examiner’s statement of reasons of allowance:
Amended claims 1 and 10 as filed now recite allowable subject matter “wherein each of the max pooling layer, the average pooling layer and the global average pooling layer employing a non-linear function to perform down-sampling of corresponding input” allowed 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAV SETH whose telephone number is (571)272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        September 7, 2021